ORDER STRIKING NAMES

[¶ 1] There came on for consideration the Application by the Board of Governors of the Oklahoma Bar Association for an Order striking the names of attorneys from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma for failure to comply with the Mandatory Continuing Legal Education requirements for the year 2003.
[¶ 2] It appears to the Court that the Board of Governors at their August 19, 2005 meeting, in compliance with Rule 6(e) of the Rules of the Supreme Court for Mandatory Continuing Legal Education, established that the hereinafter named members of the Oklahoma Bar- Association were suspended from membership in the Association and the practice of law in the State of Oklahoma by Order of this Court in Case No. S.C.B.D. 4929 on July 1, 2004 for noncompliance with Mandatory Continuing Legal Education requirements for 2003. It further appears to the Court that the Board of Governors determined that no application for reinstatement has been filed by said members within one year of the suspension.
[¶ 3] THE COURT THEREFORE FINDS, that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules of the Supreme Court for Mandatory Continuing Legal Education, and that the following attorneys should be and are hereby stricken from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, for failure to comply with the Mandatory Continuing Legal Education requirements for year 2003, to wit:
/s/ Joseph M. Watt JOSEPH M. WATT, Chief Justice
WINCHESTER, V.C.J., LAVENDER, HARGRAVE, KAUGER, EDMONDSON, TAYLOR, COLBERT, JJ., concur.
OP ALA, J., not participating.

EXHIBIT A

Mary Kathryn Behlen OBA No. 11321 PO Box 6538 Edmond, OK 73083-6538
Richard Wayne Bohan OBA No. 11229 8915 Red Cloud Road Houston, TX 77064
Alford A. Bratcher OBA No. 13661 RR 4 Box 224 G Duncan, OK 73533-9437
Geoffrey Layton Burks OBA No. 18664 1015 Providence Towers E 5001 Spring Valley Rd Dallas, TX 75244
Keith Tulloss Childers OBA No. 1657 5017 Steanson # E Oklahoma City, OK 73112
Loeva Jane Martin Cook OBA No. 1870 622 New Jersey Ave Norfolk, VA 23508
Shane Mark Egan OBA No. 15545 Weil Gotshal & Manges Lip 767 Fifth Ave New York, N.Y. 10153
Richard Alan Gurley OBA No. 10828 1016 Grover Lane Norman, OK 73069
Michael Charles Heathco OBA No. 14580 PO Box 406 Lawton, OK 73502-0406
Kimberly D. King-Hopkins OBA No. 19025 MD 41-3 One Williams Cntr Tulsa, OK 74172
Lisa Greeman Lowry OBA No. 14771 4145 E 35th PI Tulsa, OK 74135
Mark Douglas Mainprize OBA No. 16268 23804 E. Teeumseh Ave. Catoosa, OK 74015
Shirley Ann Marzan OBA No. 17092 *46415889 SW 66th Terr Miami, FL 33193
John David Merritt OBA No. 18777 1917 Riverside Drive Apt. C Tulsa, OK 74119
Peter Gregory Pariseau OBA No. 14863 PO Box 35827 Tulsa, OK 74153-0827
William David Ridout OBA No. 7572 6716 S St Louis Ave Tulsa, OK 74136
Scott Gerald Rebelen OBA No. 14016 3987 S. Gessner # 360 Houston, TX 77063
James Carl Schlecht OBA No. 15619 3034 Lacey Chiekasha, OK 73018-7323
Robert Wayne Stansel OBA No. 18607 Tawwater & Slama LLP 211 N Robinson Ste 1950 Oklahoma City, OK 73102
Joseph David Weinstock OBA No. 19252 1341 Yale St # 5 Santa Monica, CA 90404
Laurie Ann Welborn OBA No. 13538 9806 Pleasant Rd Daphne, AL 36526
Barbara Anne West OBA No. 18489 1516 Avondale Drive Norman, OK 73069
James S Wooley OBA No. 9881 420 Greenridge Ct Debary, FL 32713